 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                                No. 2:21-cv-00871 GGH P
12                        Petitioner,
13            v.                                          ORDER
14    PEOPLE OF CALIFORNIA,
15                        Respondent.
16

17           Petitioner, a pretrial detainee proceeding pro se, seeks relief pursuant to 28 U.S.C. § 2241.

18   Pending before the court is petitioner’s motion for preliminary injunction and/or restraining order.

19   ECF No. 9.

20           In the pending motion, petitioner seeks an order from this court prohibiting San Joaquin

21   County Superior Court from proceeding on false charges based on fabricated facts and evidence.

22   Petitioner alleges the current charges against him in state court are due to an ongoing RICO

23   (“Racketeer Influenced and Corrupt Organizations Act”) conspiracy to have him falsely convicted.

24   Petitioner alleges he is being targeted based on retaliation due to his involvement as a RICO

25   whistleblower. Petitioner asserts participants in the RICO conspiracy include “over 250 participants;

26   that include 23 judges, 4 D.A.’s [(District Attorneys)], over 75 Stockton police officers, shift and

27   division chiefs, investigators” and various law enforcement and correctional officials from San

28   Joaquin County Jail, where petition is currently housed. ECF No. 9 at 3. Petitioner requests this court
                                                          1
 1   to interfere with an ongoing criminal proceeding against him in state court. In addition, petitioner

 2   asserts that the doctrine of abstention, limiting federal courts from interfering with state criminal

 3   proceedings, is not appropriate here due to existence of extraordinary circumstances.

 4           The undersigned has recommended in a Findings and Recommendations dated June 4, 2021,

 5   ECF No. 7, that this case be summarily dismissed without prejudice. If that recommendation is

 6   accepted, the preliminary injunction, which would grant the relief petitioner seeks in this habeas

 7   action, is mooted. There is no point in ruling on the motion for preliminary injunction at this time. It

 8   will be ordered vacated from this court’s calendar, and only placed back on calendar if the Findings

 9   and Recommendations regarding dismissal are not adopted.

10           Accordingly, petitioner’s motion for preliminary injunction and/or restraining order (ECF

11   No. 9) is vacated from calendar. The Clerk shall remove the “pending motion” gavel from the docket.

12   IT IS SO ORDERED.

13   Dated: July 12, 2021
                                                   /s/ Gregory G. Hollows
14                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
